Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/06/2022 has been entered. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims lack antecedent basis:

As per claim 1, it recites “the instantiated” in ll. 19 and there is insufficient antecedent basis for this limitation in the claim. The examiner recommends Applicant include the limitations of claim 6 into claim 1 to resolve the issue.

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, ll. 4 recites “three or more application components”, ll. 6 recites “application components”, and ll. 7, 12-13, and 17 recite “the application components” and it is unclear as to which application components they all refer. The examiner interprets the recitations to refer to any combination of application components to read on the art-based rejections below.

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-9, 12-15, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asare et al. (US 2005/0120347) (hereinafter Asare), Wipfel et al. (US 2011/0126207) (hereinafter Wipfel as previously cited), and Dias et al. (US 2008/0163194) (hereinafter Dias).

As per claim 1, the combination of references above teach a method of managing a deployment of an application in a cloud environment having virtual computing resources (Wipfel [0072] and [0077] applications deployed on virtualized resources and [0004] cloud computing environment with virtualized resources), the method comprising: 
	receiving an application blueprint that specifies the virtual computing resources and three or more application components of the application (Wipfel [0127] blueprint models virtual environments in addition to applications and Asare [0015] applications have application components), and defines a topology of the application components to execute on the virtual computing resources (Dias [0094] depending on the topology application components on different virtual machine images communicate with each other), the topology specifying one or more explicit dependencies between application components and one or more implicit dependencies between the application components (Asare [0039]-[0040] direct and indirect dependencies among application components), wherein the one or more implicit dependencies are based on nested or layered relationships between the at least three application components (Asare fig. 2, block 260 and [0028] hierarchy of application component interdependencies), and wherein the one or more explicit dependencies and the one or more implicit dependencies indicate a deployment order of the application components onto the virtual computing resources (Asare [0021] installation script is generated for installing application components on resources considering dependent components and resource requirements of the installation; Asare [0033] resolve dependency relationships among application components for installing and deploying the application components in the target platform and Asare [0041] instructions for an order of installation of the application components); 
	determining tasks for the application components to be executed for deploying the application components on the virtual computing resources (Asare [0033] generate script for selected application components to be installed on the target platform including instructions for deploying the components in the target platform); 
	executing the tasks according to the deployment order (Asare [0035] execute script);
	deploying the application components onto the virtual computing resources (Asare [0033] deploy application components in target platform); and 
	executing the deployed application components on the instantiated virtual computing resources (Asare [0030] operate application components within an execution environment such as a virtual machine).

Wipfel and Asare are both concerned with application deployment in a computing environment. Asare teaches script generation for installing application components on resources while Wipfel teaches providing annotated service blueprints in an intelligent workload management system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Asare in view of Wipfel because the virtualized services provided in the workload management system may simplify processes for developing and deploying applications, which may enable optimal utilization of physical resources in the infrastructure. The workload management system may host multiple virtual machines on one physical machine to optimize utilization levels for the physical resources, and a runtime environment can be optimally configured and tuned for the hosted service. Similarly, the service level agreement container may dynamically monitor, meter, and allocate resources to provide quality of service guarantees on a per-virtual machine basis in a manner transparent to the virtual machine kernel.

Dias and Asare are both concerned with application deployment in a computing environment. Asare teaches script generation for installing application components on resources while Dias teaches deploying a set of virtual software resource templates to a set of nodes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Asare and Wipfel in view of Dias because it would provide for computing clusters that are deployed to improve speed and/or reliability over that provided by a single computer, while typically being much more cost-effective than single computers of comparable speed or reliability. The clusters could scale out to increase throughput and improve speed of the 

As per claim 5, Dias teaches wherein the one or more implicit dependencies are between the at least three application components on a same virtual computing resource ([0094] depending on the topology application components on different virtual machine images communicate with each other).

As per claim 6, Wipfel teaches instantiating the virtual computing resources in the cloud environment according to the application blueprint (abstract blueprint describes how the virtual machines are created and [0004] cloud computing environment with virtualized resources).

As per claim 7, Asare further teaches wherein the nested or layered relationship between the application components implicitly define the one or more implicit dependencies between the application components (fig. 2, block 260 and [0028] hierarchy of application component interdependencies).

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 9, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 13, Asare further teaches wherein the instructions for determining the tasks further comprise instructions for: retrieving at least one script configured to deploy an application component ([0033] script includes instructions for deploying application components), wherein the script is defined in a catalog of predefined application components ([0020] script repository of application components).

As per claim 14, Wipfel teaches wherein the instructions for determining the tasks further comprise instructions for: generating a provisioning request for each virtual resource specified in the topology (abstract and [0104] in response to a provisioning request reserve appropriate virtual computing resources), wherein the provisioning request specifies a definition of cloud computing resources mapped to virtual computing resources defined in the topology ([0103] request defines constraint for service to be provisioned on resources and [0104] responsive to approving the request the system may reserve virtual computing resources).

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 13 and is therefore rejected using the same rationale. 

As per claim 20, Asare further teaches wherein the one or more explicit dependencies between the application components and one or more implicit dependencies between the application components provide a relationship between the application components that defines an interconnected structure of distributed portions of the application ([0029] distribute application component across target platform).

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Asare, Wipfel, Dias, and Gupta et al. (US 2012/0151198) (hereinafter Gupta as previously cited).

As per claim 2, Gupta teaches wherein the one or more implicit dependencies define that a first set of tasks in a first application component cannot be completed prior to execution of a second set of tasks in a second application component via a nested or layered relationship between the first application component and the second application component ([0035] and [0070] task dependency specifications define what task execution should precede other task execution and what task updates are required based on dependency specifications).

Gupta and Asare are both concerned with application deployment in a computing environment. Asare teaches script generation for installing application components on resources while Gupta teaches instantiation of distributed applications from disk snapshots. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Asare, Wipfel, and Dias in view of Gupta because it would provide a framework that instantiates an application from its disk snapshots taken from a different network environment and migrated to a virtualized environment. Modifications to operating systems and hypervisors are avoided, .

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asare, Wipfel, Dias, Gupta, and Demant et al. (US 2012/0023154) (hereinafter Demant as previously cited).

As per claim 3, the combination of references above teach wherein executing the tasks further comprises: determining that all tasks for deploying the first application component are to be completed prior to execution of any task of the second application component (Gupta [0035] and [0070] task dependency specifications define what task execution should precede other task execution and what task updates are required based on dependency specifications), wherein the topology of the application components specifies that the second application component is contained within the first application component (Demant [0027] application components are nested within one another).

Demant and Asare are both concerned with application deployment in a computing environment. Asare teaches script generation for installing application components on resources 

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 4, 11, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asare, Wipfel, Dias, Gupta, Demant, and Ramarao et al. (US 9,497,136) (hereinafter Ramarao).

As per claim 4, Ramarao teaches wherein the application components are on different virtual computing resources (col. 26, ll. 60-66).

Ramarao and Asare are both concerned with application deployment in a computing environment. Asare teaches script generation for installing application components on resources while Ramarao teaches providing usage metrics to manage utilization of cloud computing resources. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Asare, Wipfel, Dias, Gupta, and Demant in view of Ramarao because it would provide for a management console which can act as a dashboard for providing information on storage, network, utilization of resources, and helps to track resources such as virtual machines, storage, and the like on the cloud more efficiently. The console can help to minimize or reduce cost and time and increase quality. Centralizing cloud management can increase security which is desirable in cloud offerings. Having a centralized management console can reduce the number of different applications an organization may have, reduce maintenance difficulties and turnaround time for providing a service, resolving a problem, or both.

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Peraza et al. (US 2012/0260229) disclose a software tool for generating virtual appliance.

Mueller et al. (US 2008/0004094) discloses a method of inventory management in a virtual environment.

McCarthy et al. (US 2012/066670) disclose a system for private cloud computing.

Bartolo et al. (US 2010/0325624) disclose a method for application portability.

Chiueh et al. (US 2013/0159999) disclose generating application-level dependencies for virtual machines.

Aslam et al. (US 2012/0151442) disclose networked program dependency compatibility analysis.

Blackman et al. (US 2007/0256069) disclose dependency-based grouping to establish class identity.

Probert et al. (US 2005/0091655) disclose associating runtime objects with a set and controlling access to resources as a function thereof.

Ozonat et al. (US 2008/0270077) disclose a method for detecting performance anomalies in a computing system.

Wong et al. (US 2008/0244600) disclose a system for modeling and analyzing computing resource requirements of software applications in a shared and distributed computing environment.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 


 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 14, 2022